Citation Nr: 0738036	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-34 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound to the chest and arm, to include lung involvement.


REPRESENTATION

Appellant represented by:	Donnie C. Gadd, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
Subsequently, the claims file was returned to the RO in 
Louisville, Kentucky.

The veteran testified before the undersigned Veterans Law 
Judge in September 2007.  A copy of the transcript of that 
hearing has been made part of the claims file.

In October 2007, the appellant submitted a CD-ROM from March 
2007, apparently with medical evidence from a VA facility, 
and copies of VA treatment records dated from March 2007 
without a waiver of initial adjudication of this evidence by 
the RO.  However, the Board finds that evidence pertains to 
issues not currently on appeal.  Therefore, remand for the 
issuance of a supplemental statement of the case on this 
evidence is not warranted.  See 38 C.F.R. §§ 19.31, 19.37 
(2007).

For the reasons expressed below, however, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant, if further 
action is required on his part.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §  1111 (West 2002 & 
Supp. 2007).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.306(a) (2007).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The veteran's report of induction examination and all his 
service medical records for his period of active duty are not 
of record.  A November 2004 response from the National 
Personnel Records Center (NPRC) indicates that all of the 
veteran's service medical records were destroyed in the 1973 
fire at the NPRC.  A January 2007 letter from the RO notified 
the veteran of various unsuccessful efforts to obtain service 
medical records.

The Board wishes to make it clear that it understands the 
U.S. Court of Appeals for Veterans Claims has held that, in 
cases where records once in the hands of the Government are 
missing, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's consideration of the veteran's instant 
appeal has been undertaken with this heightened duty in mind.  

The veteran sustained a gunshot wound to the chest and right 
arm when he was 14 years old, according to a newspaper 
article and several lay statements on file.  There is medical 
evidence in the claims file of shotgun pellets in the heart.  

During his Board testimony, the veteran contended that his 
pre-existing injury, the gunshot wound in 1946, meant that he 
entered service in 1952 as a disabled person and that the 
strain and cold and exposure during his service in Korea made 
his heart condition worse.  He testified that he was seen by 
several doctors right after he left service when he began 
having heart and lung problems (transcript at pp. 5-6).  He 
said problems with his dominant right arm began during 
service and that he was not able to operate a rifle as 
efficiently as other soldiers (transcript at p. 7).  The 
veteran's representative argued that the severe weather 
temperatures and conditions during the veteran's service in 
the Korean War also could have caused a breathing problem and 
further irritated the veteran throughout his life (transcript 
at p. 9).

Given these allegations, the voluminous post service medical 
evidence obtained and found in the claims file, the 
unfortunate lack of any service medical records, and 
considering VA's duty to assist in the development of a 
claim, the Board determines in its discretion that the 
veteran should be given a VA examination and the examiner 
requested to provide an opinion on whether the veteran's pre-
existing gunshot wound injury was aggravated during service, 
particularly in relation to his heart, right arm and lung 
conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Hence, the RO should arrange for the appellant to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The appellant is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claim for service connection (as 
the consideration of the claim will be based on the evidence 
of record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the appellant by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent evidence.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO also should undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim for service 
connection.  The RO's adjudication of the claim should 
include consideration of the applicability of the 
presumptions of soundness and aggravation, as appropriate.


Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000 (VCAA) notification 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
informs the veteran to provide any 
evidence in his possession that pertains 
to the claim.

In addition, perform any and all 
development deemed necessary as a result 
of any response received from the veteran.

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for his heart, right arm, and lung 
conditions should be obtained and made 
part of the record.

3.  After all available records and/or 
responses have been associated with the 
claims file, schedule the veteran for a VA 
examination by an appropriate specialist 
to determine whether the residuals of the 
veteran's 1946 gunshot wound, to include 
heart, right arm and lung conditions, were 
aggravated during the veteran's service, 
in particular his service in the Korean 
War Theater.  The veteran's claims file 
and a copy of this remand should be made 
available to the examiner.  The examiner 
should obtain a medical history of the 
disability in question.  All necessary 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.

The examiner should offer an opinion, 
consistent with sound medical principles, 
as to: 

	a) Whether the veteran has heart, lung 
and/or right 	arm conditions which are 
residuals of the pre-service 	gunshot 
wound; 




	b) If so, whether such residual heart, 
lung and/or right 	conditions 
increased inseverity during service; and

	c) if so, whether such increase in 
severity was clearly 	and unmistakably 
due to natural progression of the 
	conditions.  

	d)  The examiner also should indicate 
whether the 	claimed conditions otherwise 
had their onset in 	service or are 
otherwise medically related to an in-
	service injury or disease.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  The RO/AMC's adjudication of 
the claim should include consideration of 
the applicability of the presumptions of 
soundness and aggravation, as appropriate.  
If the benefit sought is not granted, the 
veteran should be furnished a supplemental 
statement of the case, and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The purpose of this remand is to obtain additional 
development and the board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



